Opinion of the Court was pronounced by
Baylies, J.
Parol evidence is inadmissible to contradict, vary, or explain a written contract, or to show it different from, what it purports to be on the face of it, for reasons assigned by Lord Coke, who- says, “ it would be inconvenient, that matters in writing made by advice, and on consideration, and which finally import the certain truth of the agreement of the parties, should be controlled by an averment of parties to be proved by the uncertain *153testimony of slipper| memory; and it would be dangerous to purchasers, andall others in such cases, if such crude averments against matter in writing should be admitted.” "Countess of Rutland’s case, 5 Rep. 26.
Although these observations were made concerning a deed, they will equally well apply to any written contract not under seal.
If parol evidence, which is offered to the jury to super-add something to a written contract, would vary such contract, the evidence is inadmissible. Powell vs. Edmunds, 12 East. 6; Graves vs. Ashlin, 3 Camp. 426.
So it has been decided, that parolevidenceis inadmissible for the purpose of altering the legal .operation of an instrument, by evidence of an intention to that effect, which is not expressed in the instrument. Thus the defendant cannot be admitted to prove that at the time of making a promissory note, it was agreed, that when the note became due, payment should not be demanded, but that the note should be renewed. Hoar vs. Graham, 3 Camp. 57. Hogg vs. Smith, 1 Taunt. 347. No parol evidence can be received to explain an agreement in which there is nd latent ambiguity; Coker vs. Guy, 2 B & P. 565. Nor to prove an additional rent payable by a tenant beyond that expressed in the written agreement for a lease; Preston vs. Mucean, 2 Black. 1249. Nor to show that a part of the premises contained in a deed were intended to be excepted from the grant; Jackson vs. Gray, 12 J. R. 427. Nor to show that a lease executed in the name of, and reserving a rent to, one person, was intended for the benefit of another ; Jackson vs. Foster, 12 J. R. 488. Nor to show a mistake in a note or written agreement. Fitzhugh vs. Runyon, 8, J. R. 375.
In the case of Stackpole vs. Arnold, 11 Mass Rep. 27, ihe’Court decide, that parol evidence is inadmissible to contradict, vary, or materially affect any written contract whether under seal or not: but as an exception to this-rule the Want of consideration for a promissory note, or fraud in obtaining it, may be shown by parol evidence in an action on the note between the original parties.
The subject of parol evidence being admitted to affect written contracts, has aften been before this Court; but I *154shall remark upon only a single case Brown brought hrs action against Behee on a promissory note of the following tenor: é *
“ Sixteenth of March, 1812. ^
For value received I promise to pay Jonathan Brown Sixteen, on the first day of May next, with interest.”
(Signed) AARON BEBEE.
The plaintiff in his declaration ’averred, that the%vords Sxiteen in the note, meant Sixteen Dollars, and on trial offered to prove his averment by parol evidence, which was' objected to, and excluded by the County Court. The defendant excepted, and the case came to this Court" to be heard at Rutland, Feb. Term, 181^, Chipman, C. J. in pronouncing the opinion of the Court; said “ the rule certainly is, that parol proof cannot be admitted to explain, extend, or vary a written contract. There is but one exception, if it may be called an exception, that is, in the case, of a latent ambiguity.. As in the case usually put, ofa^devise to A. and there are two persons by the", name of A. father and" son; appearing by parol proof, introduces an ambiguity, as to the person intended by the testator. Rut as the ambiguity is not apparent on the face of th^ devise, it is called'Zahmi' ambiguity. And as it is.raised by parol, it may lol explained by parol. But where there is ^-devise of ‡50,000 wholly omitting to name any devisee ; this is a patent ambiguity, which cannot be explained by pa rol.”
But it is said, that this is a mistake, and'that ínistó/ces are allowed to be rectified. Tbere^are cases in which a Court’ of Chancery will correct a mis^ihe, or rather, compel the party to correct it, by supplying what was omitted' by mistake ; but this does not belong to a Court of law.”),
“ But in this action, brought on the note, the County Court were right in rejecting parol evidence, to prove what the note should hav^been, or ifow it should have been written; the decision is supported equally by precedent, and the soundest principles.” 1 D. Chip. Rep. 228.
It now remains for us to apply the above principles of law to the case before us, and come to a decision, whether the County Court erred in excluding the evidence, which was offered by the defendant.
The note in suit was dated April 23, 1828, for .$55,00 *155payable in cattle, or grain, two years .after date with inter-terest.
Manser, for plaintiff.
Briggs, for defendant.
The defendant offered parol evidence to prove, “ that .the contract as agreed upon by the parties at the time of the execution of the note in question, was, that the note was tobe made payable in two years from its date in his the defendant’s work as a carpenter, or in cattle in the .month of October, or grain in .the January following.”— And to induce the Court to admit the evidence, the defendant insisted, “ that a mistake bad been made, ox fraud practised upon him by the plaintiff, in writing the note, which was .admitted to have been written by the plaintiff. If it were merely a mistake in writing the note the above cases in the 8 J. R. 375, & 1 D. Chip. Rep. 228 show that parol evidence is inadmissible to prov.e such mistake. It is not suggested, that the plaintiff intentionally wrote the note differently from the contract; nor that the defendant did no.t read the note, and understood its contents before he signed it; therefore, if there was a difference between the note and contract, we are not to conclude, -that it was the effect of fraud, but of mistake, which could not be given in evidence .to affect the plaintiff’s right of recovery.
Again, to admit this evidence, when there was nothing but a mistake, would be to admit evidence to contradict, or vary the note, which is not admissible.
So if “ the plaintiff informed the witness, that he had a note against the defendant, and the defendant did not know when it would be due,’1 it did not tend to show, that the plaintiff was guilty of a fraud in writing the note. It is always the intendment of law, that a person is innocent of a fraud, or any other imputation affecting his character, until it is made to appear. We consider, in this case, all the facts, offered to be proved, were entirely insufficient in the law to show that the plaintiff had been guilty of a fraud; therefore the parol evidence offered to prove those facts was properly excluded, not only as it respected a mistake; but also as it respected fraud in writing the note different from the contract.
The judgement of the County Court is affirmed.